Citation Nr: 1418481	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.  He died in September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Appellant testified before the undersigned at a Travel Board hearing at the RO in July 2013.


FINDING OF FACT

The Appellant's claim for accrued benefits was received more than one year after the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002 & sup. 2012); 38 C.F.R. § 3.1000(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Accrued Benefits

The Board notes that during the Veteran's lifetime, in a January 2008 rating decision, the Veteran was granted entitlement to nonservice-connected pension benefits and entitlement to special monthly pension based on the need for aid and attendance from November 13, 2007.  In that rating decision, a finding of incompetency was proposed.  The Veteran was notified in March 2008 of these actions.  The RO withheld his funds due to the proposed incompetency.  Correspondence was received from the Veteran in which he indicated that he agreed with the proposed incompetency status and wanted the Appellant to be his appointed fiduciary.  In a June 2008 rating decision, the RO determined that the Veteran was incompetent.  Thereafter, in September 2008, the Veteran was notified of this determination, but he had already died.  When he died, the Veteran was due pension/aid and attendance benefits that had not been paid to him.

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  38 U.S.C.A. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  The Appellant has standing in this case as a proper appellant because she bore the expense of last sickness and burial.  

For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998). The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that "a consequence of the derivative nature of the surviving spouse's entitlement to the Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).

Applications for accrued benefits must be filed within one year after the date of death. See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  However, in this case, the Appellant did not file a claim within one year of the Veteran's September 2008 death.  Her claims for both burial benefits (via a VA Form 21-530) and accrued benefits (via a VA Form 21-601) were received in January 2010.  At her hearing, the Appellant testified that she submitted a claim for benefits in November 2008, after the Veteran's death.  The Veteran and her representative indicated that even though her claim might have been incomplete, it should have been considered an informal claim and a duty to assist letter should have been issued to her.  In reviewing the record, both the claims file and VA's Virtual System, do not show that any claim was received prior to January 2010.  The burial benefits claim was undated on the form and the accrued benefits claim was dated in November 2008.  However, the date of receipt by VA was in January 2010.  There is no correspondence from the Appellant from the date of the Veteran's death until the January 2010 claims were received.  

The United States Court of Appeals for Veterans Claims has held that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity of VA's administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  In this case, the presumption of regularity indicates that, if the Appellant had filed the VA forms with the RO, the RO, acting in its regular course of business and following its regular processes, would have placed the forms in the Veteran's claims file and acted on it in some way.  See Fithian v. Shinseki, 24 Vet. App. 146, 150-51 (2010).  The claims file and VA's Virtual System do not contain evidence that the VA Form 21-530 or VA Form 21-601 were mailed on or near November 2008 or any other time within one year of the Veteran's death.  Although there is a handwritten date by the Appellant on one form, there is no postmarked envelope or other information that suggests the document was mailed earlier than just prior to the January 2010 date of receipt.  When the RO received those forms in January 2010, the RO acted on them.  Because this evidence establishes neither that the RO received the VA forms prior to January 2010, nor that the Appellant mailed the VA forms at an earlier date, the Board concludes that presumption of regularity has not been rebutted by clear evidence.  See Fithian, 24 Vet. App. at 150-51 (noting that proof of mailing requires something apart from a party's own testimony).  Consequently, the Board finds that the claim for accrued benefits submitted by the Appellant was not timely because it was received more than one year after the Veteran's death.

To the extent that the Appellant claims that she should have been informed of her eligibility for accrued benefits, VA is not required, to anticipate any potential claim for a particular benefit where no intention to raise it has been expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, there was nothing previously in the record, prior to the Appellant's testimony at her Board hearing, indicating that she bore the cost of the Veteran's last illness, such that potential eligibility would have been evident.  

Because the Appellant's claim for accrued benefits was not timely filed, the criteria for entitlement to accrued benefits are not met.  While the Board is truly sympathetic to the Appellant's claim, the claim is simply precluded by law.  The Court has held that, in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


